[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff has proven that she lent $4,500 to the defendant, and that he is indebted to her in that amount under Count One. The plaintiff has not proven Count Two, and judgment may enter for the defendant in Count Two.
As to the airline ticket cost and the fishing equipment, the defendant has proven those purchases were gifts from the plaintiff to the defendant.
Accordingly, judgment may enter for the plaintiff against the defendant in the sum of $4,500, and interest paid on that amount in the amount of $177.25, for a total of $4,677.25.
McDONALD, J. CT Page 7927